972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Gary E. RAY, Appellant.
No. 91-3041EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  August 10, 1992.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gary E. Ray appeals from the fraud-related sentence imposed by the district court under the Sentencing Guidelines.  After a careful review of the record, we feel satisfied that none of the district court's sentencing determinations are clearly erroneous.  We affirm Ray's sentence.  See 8th Cir.  R. 47B.